       Case 1:19-cv-03185-RDM Document 107 Filed 07/10/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


 ENZO COSTA, et al.,

                     Plaintiffs,

 v.                                            Civil Action No. 19-3185 (RDM)

 BARBARA BAZRON, et al.,

                     Defendants.


                     DEFENDANTS’ MOTION TO DISMISS
                   PLAINTIFFS’ AMENDED COMPLAINT OR,
              IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT

      Defendants the District of Columbia, Barbara Bazron (in her individual

capacity), and Mark Chastang (in his official and individual capacities) (collectively,

the District), move to dismiss plaintiffs’ Amended Complaint (Complaint) with

prejudice or, in the alternative, for summary judgment. Fed. R. Civ. P. 12(b)(1);

12(b)(6); 56. Plaintiffs allege violations of substantive due process and the Americans

with Disabilities Act (ADA) based on Saint Elizabeths Hospital’s responses to a

temporary water outage in the Fall of 2019 and the COVID-19 pandemic. As set forth

in the accompanying memorandum of points and authorities, plaintiffs’ claims

pertaining to the water outage are moot, and plaintiffs lack standing to seek much of

the relief they request. Additionally, the Complaint should be dismissed based on

plaintiffs’ failure to state a claim under (1) the Due Process Clause of the Fifth

Amendment, because the District’s actions in responding to the water outage and the

COVID-19 pandemic did not deprive plaintiffs of reasonable care or safety and did
       Case 1:19-cv-03185-RDM Document 107 Filed 07/10/20 Page 2 of 2




not fail to exhibit professional judgment; and (2) the ADA, because plaintiffs fail to

allege disability discrimination or unjustified isolation. Alternatively, the District is

entitled to summary judgment based on plaintiffs’ inability to show a due process or

an ADA violation, and their failure to establish municipal liability under 42 U.S.C.

§ 1983. Finally, Mr. Chastang should be dismissed as a defendant in his official

capacity because the claims against him duplicate those brought against the District.

Dated: July 10, 2020.             Respectfully submitted,

                                  KARL A. RACINE
                                  Attorney General for the District of Columbia

                                  TONI MICHELLE JACKSON
                                  Deputy Attorney General
                                  Public Interest Division

                                  /s/ Fernando Amarillas
                                  FERNANDO AMARILLAS [974858]
                                  Chief, Equity Section

                                  /s/ Micah Bluming
                                  MICAH BLUMING [1618961]
                                  HONEY MORTON [1019878]
                                  GAVIN N. PALMER [1619264]
                                  Assistant Attorneys General
                                  ROBERT A. DEBERARDINIS, JR. [335976]
                                  Senior Assistant Attorney General
                                  441 Fourth Street, N.W., Suite 630 South
                                  Washington, D.C. 20001
                                  (202) 724-7272
                                  (202) 730-1833 (fax)
                                  micah.bluming@dc.gov; honey.morton@dc.gov
                                  gavin.palmer@dc.gov; robert.deberardinis@dc.gov

                                  Counsel for Defendants




                                           2
